An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Gary Mangels on 8/10/2022.

The application has been amended as follows: 
	In claim 19 (renumbered claim 12 for allowance purposes), please amend the claim to depend upon claim 1 rather than claim 12.  
	That is, please change “… composition X of claim 12” to read “… composition X of claim 1”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.


Mgm
8/10/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765